Francis E. Sweeney, Sr., J.
The sole issue before this court is whether R.C. 2744.04(A) is unconstitutional as applied to minors. For the following reasons, we hold that it is and, accordingly, reverse the judgment of the court of appeals.
The Ohio General Assembly enacted R.C. 2744.04 in 1985 as part of the Political Subdivision Tort Liability Act. 141 Ohio Laws, Part I, 1699. Appellee, a school board, is a political subdivision included within this Act. R.C. 2744.01(F). The provision of the Act in question, R.C. 2744.04(A),1 provides that an action against a political subdivision to recover damages for personal injury shall be brought within two years after the cause of action arose. It makes no mention of a tolling period for minors.
Appellant challenges2 this statutory provision on due process grounds, Section 16, Article I of the Ohio Constitution.3 Amici curiae make the additional argument that the statute violates equal protection, Section 2, Article I of the Ohio Constitution.4 While appellant’s argument may have some merit, we find amici’s equal protection challenge dispositive of the case.
We begin, of course, with the premise that legislative enactments are presumed constitutional. R.C. 1.47(A). However, this presumption is rebuttable. State ex rel. Dickman v. Defenbacher (1955), 164 Ohio St. 142, 57 O.O. 134, 128 N.E.2d 59, paragraph one of the syllabus; Schwan v. Riverside Methodist Hosp. (1983), 6 Ohio St.3d 300, 6 OBR 361, 452 N.E.2d 1337. While the General Assembly also *362has the power to define the contours of the state’s liability, it must operate within the confines of equal protection and due process. Fabrey v. McDonald Police Dept. (1994), 70 Ohio St.3d 351, 355, 639 N.E.2d 31, 35.
“[Discrimination against individuals or groups is sometimes an inevitable result of the operation of a statute.” Roseman v. Firemen & Policemen’s Death Benefit Fund (1993), 66 Ohio St.3d 443, 446, 613 N.E.2d 574, 577. “The mere fact that a statute discriminates does not mean that the statute must be unconstitutional.” Id. at 446-447, 613 N.E.2d at 577.
In determining whether a statute violates equal protection, we examine the class distinction drawn to decide if a suspect class or fundamental right is involved in order to determine what level of scrutiny to apply. Id. at 447, 613 N.E.2d at 577. The right to sue a political subdivision has been held not to be a fundamental right. Fabrey, supra, 70 Ohio St.3d at 353, 639 N.E.2d at 33. Moreover, this case does not involve a suspect class, which has been traditionally defined as one involving race, national origin, religion, or sex. Id. Therefore, rather than apply heightened scrutiny, we review the statute according to the “rational basis” test. Consequently, the statute must be upheld if it bears a rational relationship to a legitimate governmental interest. Roseman, supra, 66 Ohio St.3d at 447, 613 N.E.2d at 577. However, a statutory classification will be found to violate equal protection if it treats similarly situated people in a different manner based upon an illogical and arbitrary basis. Morris v. Savoy (1991), 61 Ohio St.3d 684, 711, 576 N.E.2d 765, 785, citing State v. Buckley (1968), 16 Ohio St.2d 128, 45 O.O.2d 469, 243 N.E.2d 66 (A.W. Sweeney, J., concurring in part and dissenting in part).
One purpose of R.C. 2744.04(A) is to preserve the fiscal resources of the political subdivision. We recognize that preserving state money can sometimes be a rational reason for creating a particular classification. However, when preserving state money is accomplished by treating an individual in an arbitrary manner, it is not a rational reason to classify. Roseman, supra, 66 Ohio St.3d at 450, 613 N.E.2d at 579.
In addition, R.C. 2744.04(A) is a statute of limitations. The goal of any general statute of limitations is to prevent plaintiffs from sleeping on their legal rights to the detriment of defendants. On its face, R.C. 2744.04(A) bears a real and substantial relationship to this goal. However, once applied to minors, it may satisfy this objective, but may also produce unfair results. “R.C. 2744.04(A) does not limit stale claims brought by minors; it precludes minors from bringing any claims against political subdivisions once they reach the age of majority.” Foster v. Cleveland Hts/University Hts. Bd. of Edn. (Oct. 13, 1994), Cuyahoga App. No. 66852, unreported, 1994 WL 568325.
*363Thus, R.C. 2744.04(A), as a provision of the Political Subdivision Tort Liability Act, creates a classification of all persons injured by torts committed by the state or a political subdivision and gives them a two-year period to bring suit. However, R.C. 2744.04(A) treats members of this class differently. Adults have the full two years after the cause of action accrued to bring suit, whereas some minors, by virtue of their lack of standing to bring suit before they reach majority, are barred from pursuing their claims.5 We recognize, of course, that in the vast majority of cases, parents, guardians or a next friend, following the dictates of Civ.R. 17(B), will commence suit against a political subdivision on behalf of the minor before the statute of limitations has run. However, we can discern no rational reason to deny due process or the right to redress to those few children who, for whatever reason, did not have an action brought on their behalf within the two-year limitations period. This small group of minors has been selected for this disparate and more severe treatment more so than others who are within the same class. This disparity is irrational and violates equal protection principles, which demand that those situated in the same class receive equal treatment. While the General Assembly may provide for suits against political subdivisions and define the limitations, it may not arbitrarily and irrationally decide who the plaintiffs will be.
Based on the foregoing, we hold that R.C. 2744.04(A) is unconstitutional as applied to minors as it violates Section 2, Article I of the Ohio Constitution. Therefore, we reverse the judgment of the court of appeals and remand the cause to the trial court for further proceedings.

Judgment reversed and cause remanded.

Moyer, C.J., Douglas, Resnick, Pfeifer and Hadley, JJ., concur.
Wright, J., dissents.
Ronald E. Hadley, J., of the Third Appellate District, sitting for Cook, J.

. R.C. 2744.04(A) reads as follows:
“An action against a political subdivision to recover damages for injury, death, or loss to persons or property allegedly caused by any act or omission in connection with a governmental or proprietary function, whether brought as an original action, cross-claim, counterclaim, third-party claim, or claim for subrogation, shall be brought within two years after the cause of action arose, or within any applicable shorter period of time for bringing the action provided by the Revised Code. This division applies to actions brought against political subdivisions by all persons, governmental entities, and the state.”


. Below, appellant argued that the disabilities statute contained within R.C. 2305.16 tolled the limitations period until the age of majority was reached. However, the lower courts correctly found that by its very terms, R.C. 2305.16 did not apply. R.C. 2305.16 makes specific mention of the statutes to which it applies, and R.C. 2744.04 is not one of them.


. Section 16, Article I of the Ohio Constitution provides:
“All courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law, and shall have justice administered without denial or delay. Suits may be brought against the state, in such courts and in such manner, as may be provided by law.”


. Section 2, Article I of the Ohio Constitution provides:
“All political power is inherent in the people. Government is instituted for their equal protection and benefit, and they have the right to alter, reform, or abolish the same, whenever they may deem it necessary; and no special privileges or immunities shall ever be granted, that may not be altered, revoked, or repealed by the General Assembly.”


. The law has traditionally recognized that minors lack the maturity to act intelligently with regard to their legal rights. Thus, we promulgated Civ.R. 17(B), which sets out how a suit may be brought on behalf of a minor.